UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



NOLAN MCKENZIE,

       Plaintiff,
               v.                                          Civil Action No. 13-458 (JEB)
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF
KANSAS, et al.,

       Defendants.


                                  MEMORANDUM OPINION

       On April 9, 2013, pro se Plaintiff Nolan McKenzie filed a 60-page Complaint (with 77

additional pages of attachments) that named approximately 45 Defendants – many of them

judges and courts in Kansas – and made no sense whatsoever. Although empowered to dismiss

it straightaway, the Court, in a courtesy to Plaintiff, issued an Order that permitted him to file an

amended complaint by June 11 that contained “a short and plain statement of the claim showing

that the pleader is entitled to relief” under Fed. R. Civ. P. 8(a)(2). See ECF No. 2 at 2. The

Court warned him that failure to comply would result in dismissal. Id. Plaintiff first responded

by filing a document entitled “Plaintiff’s Reply to Memorandum, Opinion and Order,” see ECF

No. 8, which, in typically opaque language, makes reference to his difficulty as a pro se Plaintiff.

On June 14, Plaintiff filed his Amended Complaint, which is essentially the same document as

his “Reply.” See ECF No. 10. This document is only two pages long, contains the single legal

conclusion that “Plaintiff has sustained damages in excess of $75,000,” id. at 1, and alleges

neither a single legal claim against any Defendant nor a single fact in support. Dismissal is the

Court’s only course.
       Before doing so, the Court offers one observation: Perhaps Plaintiff has decided to

venture into this jurisdiction because, as a vexatious litigant, he has been barred from filing

without leave of Court in the District of Kansas. See McKenzie v. United Access, No. 12-2395,

2012 WL 5869897, at *5 (D. Kan. Nov. 19, 2012). As the District Court there explained, “A

review of this history reveals a pattern of abusive, vexatious, unnecessary and threatening filings.

While the sheer volume of Rev. McKenzie’s litigation is noteworthy, the Court is more troubled

by the vexatious, harassing, and duplicative nature of his litigation.” Id. at *4.

       Although the Court will dismiss this matter without prejudice, it cautions Plaintiff that

this venue is no more hospitable to frivolous filings than is his home state. An Order of

dismissal accompanies this Memorandum Opinion.

                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: June 14, 2013




                                                  2